Exhibit 10.04

Execution Version

SERVICES AGREEMENT

This Services Agreement (the “Agreement”) is entered into as of March 7, 2013
(the “Effective Date”) by and between SORRENTO THERAPEUTICS, INC., a Delaware
corporation (“STI”) having an office at 6042 Cornerstone Court West, Suite B,
San Diego, California 92121 (“STI”) and IGDRASOL, INC., a Delaware corporation
(“IgDraSol”) having an office at 11100 Warner Avenue, Suite 266, Fountain
Valley, California 92708. STI and IgDraSol may be referred to herein
individually as a “Party” and collectively as the “Parties.”

1. DEFINITIONS. As used in this Agreement:

1.1 “Anti-Corruption Law” means all international, national, state and local
laws, statutes, rules, and regulations regarding corruption, bribery, ethical
business conduct, money laundering, political contributions, gifts and
gratuities, or lawful expenses to public officials and private persons, agency
relationships, commissions, lobbying, books and records, and financial controls.

1.2 “Applicable Laws” means all international, national, state and local laws,
statutes, rules, and regulations that are applicable to a Party’s activities
hereunder, including without limitation Good Clinical Practices.

1.3 “Deliverables” means the items to be provided or actually provided by
IgDraSol to STI under this Agreement, including items specifically designated or
characterized as deliverables in the Development Plan mutually agreed in writing
by the Parties.

1.4 “Development Plan” means the development plan and related budget for
research and development of the Products and related compounds attached hereto
as Exhibit A, as may be amended from time to time pursuant to Section 2.1.

1.5 “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
Section 78dd-1, et seq.) as may be amended or supplemented from time to time.

1.6 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.7 “Good Clinical Practices” or “GCPs” means, as applicable, the then-current
Good Clinical Practices as such term is defined from time to time by the FDA or
other relevant governmental authority having jurisdiction over the development,
manufacture or sale of the Products pursuant to its regulations, guidelines or
otherwise, as applicable.

1.8 “Intellectual Property” or “IP” means ideas, concepts, discoveries,
inventions, developments, know-how, trade secrets, techniques, methodologies,
modifications, innovations, improvements, writings, documentation, electronic
code, data and rights (whether or not protectable under state, federal or
foreign patent, trademark, copyright or similar laws) or the like, whether or
not written or otherwise fixed in any form or medium, regardless of the media on
which contained and whether or not patentable or copyrightable.

 

1



--------------------------------------------------------------------------------

Execution Version

 

1.9 “Materials” means any tangible materials supplied by STI to IgDraSol for use
in connection with the Services.

1.10 “Products” means potential compounds from STI’s proprietary antibody
library.

1.11 “Records and Accounts” has the meaning set forth in Section 5.

1.12 “Research IP” has the meaning set forth in Section 6.3.

1.13 “Services” means the research and development services to be provided by
IgDraSol hereunder, as specifically set forth in the Development Plan.

1.14 “Services Manager” has the meaning set forth in Section 2.3.

1.15 “Specifications” means any protocols, procedures, process parameters,
analytical tests and other specifications for the Services and Deliverables
included in the Development Plan.

1.16 “STI Contact” has the meaning set forth in Section 2.3.

2. SERVICES

2.1 Development Plan. Effective March 1, 2013, the Parties have agreed to the
Development Plan that specifies the Services to be performed and Deliverables to
be provided by IgDraSol hereunder, as well as the terms and conditions
(including Specifications, delivery and performance schedules, fees and payment
schedule) under which IgDraSol will perform such Services. STI hereby consents
to IgDraSol’s use of certain Intellectual Property of STI or its licensors,
relating to the Products and as specified in the Development Plan, solely as
necessary to perform the Services under the Development Plan. In the event of
any conflict between this Agreement and the Development Plan, this Agreement
shall control. The Development Plan may only be amended by written agreement of
both Parties.

2.2 Performance of Services. IgDraSol shall perform the Services in accordance
with the terms of this Agreement, the Development Plan, and all Applicable Laws.
IgDraSol shall provide, at its own expense, a place of work for its employees
performing the Services and all equipment, tools and other materials necessary
to complete the Development Plan.

2.3 Services Manager. IgDraSol shall appoint one of its employees as its
“Services Manager” for the Services. The Services Manager shall be responsible
for all aspects of the Services hereunder through completion of such Services.
Such Services Manager shall coordinate with the person designated by STI for
coordination of the Services as its “STI Contact” for the performance of the
Services. Unless otherwise agreed, all communications between STI and IgDraSol
regarding the conduct of the Services pursuant to the Development Plan shall be
addressed between such Services Manager and STI Contact.

2.4 Timelines. IgDraSol shall use commercially reasonable efforts to comply with
any timelines, schedules or target dates for delivering to STI the Deliverables
and completing the Services or any portion thereof as set forth in the
Development Plan. If at any time IgDraSol

 

2



--------------------------------------------------------------------------------

Execution Version

 

anticipates a delay in meeting such timelines, IgDraSol shall promptly notify
STI in writing of such anticipated delay and the estimated duration of such
delay, and the Parties shall negotiate in a timely, good faith manner to resolve
such anticipated delay.

2.5 Records. IgDraSol shall create and maintain written records of the data and
other information generated or recorded in the performance of the Services and
all other information related to the performance of the Services in a timely,
accurate, complete, and legible manner. IgDraSol shall maintain such records in
compliance with the terms and conditions of this Agreement, the Development
Plan, and Applicable Laws. IgDraSol shall not destroy any records without STI’s
prior written consent. During the course of conducting the Services, IgDraSol
shall, at STI’s request and expense, provide STI with copies of the records.
Promptly upon expiration or termination of this Agreement, IgDraSol shall
transfer to STI copies of all records requested by STI.

2.6 Subcontracting. IgDraSol shall not subcontract or otherwise delegate any of
its obligations under this Agreement without STI’s express prior written
consent, such consent not to be unreasonably withheld. Upon receipt of such
consent, before allowing any such subcontractor to begin performing such task,
IgDraSol shall enter into a written agreement with such subcontractor that
obligates such subcontractor to be bound by the applicable terms and conditions
of this Agreement, in the same manner as such terms and conditions apply to
IgDraSol. All such subcontractors shall be retained directly by IgDraSol and no
contractual relationship shall be created between STI and subcontractors. STI
shall have no obligation to pay any subcontractor, and IgDraSol shall do so
using the payment submitted by STI as part of the overall budget set forth in
the Development Plan. As between STI and IgDraSol, IgDraSol shall be the Party
obligated and responsible for the performance of all Services hereunder,
regardless of whether any portion of such Services is delegated pursuant to this
Section 2.6.

2.7 Employees. Subject to Section 2.6, IgDraSol shall conduct the Services
through its employees and consultants approved in advance by STI. IgDraSol shall
ensure that each of its employees and consultants who will have access to any
Confidential Information or perform any Services are bound by contractual
obligations (either through their employment contract, consultant contract or
other written agreement with IgDraSol) that protects STI’s rights and interests
to at least the same degree as this Agreement.

2.8 Materials. STI shall be responsible for providing IgDraSol with sufficient
amounts of the Materials for IgDraSol to perform the Services. Title to the
Materials shall remain with STI. IgDraSol shall use the Materials solely to
perform the Services under the Development Plan and for no other purpose, and in
compliance with STI’s instructions and Applicable Laws. IgDraSol shall not sell,
transfer, disclose or otherwise provide access to the Materials to any person or
entity without the prior written consent of STI. Upon completion of the
applicable Services or earlier upon STI’s request, IgDraSol shall, according to
STI’s instructions, return the Materials to STI or destroy the Materials and
certify such destruction in writing.

2.9 Reports. Upon completion of all Services under the Development Plan, or at
such other times as set forth in the Development Plan, IgDraSol shall provide
STI with a written report summarizing all records and Services completed to
date, in both electronic and hard copy.

 

3



--------------------------------------------------------------------------------

Execution Version

 

3. INDEPENDENT CONTRACTOR RELATIONSHIP. IgDraSol’s relation to STI under this
Agreement is that of an independent contractor. Nothing in this Agreement is
intended or should be construed to create a partnership, joint venture, or
employer-employee relationship between STI and any of IgDraSol’s employees or
agents. Neither Party is the agent of the other Party and neither Party is
authorized, and must not represent to any third party that it is authorized, to
make any commitment or otherwise act on behalf of the other Party.

4. COMPENSATION. Subject to the terms and conditions of this Agreement, on the
Effective Date, STI shall pay IgDraSol the fees specified in the Development
Plan (“Fees”) as IgDraSol’s sole and complete compensation for all Services
(including Deliverables, and Intellectual Property rights) provided by IgDraSol
under this Agreement. No other fees shall be owed by STI under this Agreement.
Such Fees are contemplated to include payments for full time employees and
out-of-pocket expenses.

5. AUDITS. IgDraSol shall maintain accurate and complete records and accounts
relating to Services provided hereunder, and, in accordance with
generally-accepted accounting principles, complete and accurate records of
employee time as well as expenses incurred sufficient to document the Fees
invoiced to STI for at least three (3) years following the date of the invoice
(“Records and Accounts”). Upon request by STI provided with reasonable prior
notice, IgDraSol shall allow STI or STI’s authorized representatives to visit
IgDraSol’s facilities during normal business hours to observe and verify
IgDraSol’s compliance with this Agreement, review the Records and Accounts,
inspect those facilities of IgDraSol which are being utilized in the Services,
and/or to make copies of relevant records.

6. INTELLECTUAL PROPERTY

6.1 STI Intellectual Property. Subject to the rights granted in Section 2.1, STI
shall retain all right, title and interest in and to all Intellectual Property
owned or known by STI prior to the Effective Date or made or acquired by STI
during the Term.

6.2 IgDraSol Intellectual Property. Subject to the licenses set forth in
Section 6.4 and except as otherwise expressly assigned or licensed pursuant to a
separate agreement, IgDraSol shall retain all right, title and interest in and
to all Intellectual Property owned by IgDraSol prior to the Effective Date or
made by IgDraSol during the Term independent of this Agreement.

6.3 Research Intellectual Property.

6.3.1 Ownership. STI shall own all right, title and interest in and to the
Deliverables and all intellectual property rights and know-how therein, as well
as all Intellectual Property or know-how made or developed solely or jointly by
IgDraSol in the course of performing the Services or otherwise under this
Agreement (collectively, the “Research IP”). STI grants IgDraSol a
non-exclusive, royalty-free, non-transferable, perpetual license to use
Deliverables solely for internal quality assurance of regulated laboratory
operations.

6.3.2 Disclosure and Assignment. IgDraSol shall notify STI in writing of any and
all Research IP promptly after its conception, development or reduction to
practice. IgDraSol hereby assigns and transfers to STI all of its right, title
and interest in and to the

 

4



--------------------------------------------------------------------------------

Execution Version

 

Research IP and agrees to take, and to cause its employees, agents, and
consultants to take, all further acts reasonably required to evidence such
assignment and transfer to STI, at STI’s reasonable expense. STI shall have the
sole right and discretion, at its expense, to prepare, file, prosecute and
maintain any patent applications and patents claiming the Research IP.

6.4 License Grants to STI. IgDraSol hereby grants to STI a non-exclusive,
perpetual, irrevocable, worldwide, royalty-free, fully paid, sub licensable
(through multiple tiers) license under all IP owned by IgDraSol incorporated
into the Deliverables to exploit the Deliverables.

7. CONFIDENTIALITY

7.1 Confidential Information. All information that is disclosed or provided by
one Party to the other Party pursuant to this Agreement shall be “Confidential
Information” of the disclosing Party. Confidential Information may be disclosed
by either Party in oral, written or other tangible form or otherwise learned by
the receiving Party under this Agreement, and may include, but not be limited
to, the disclosing Party’s research, development, preclinical and clinical
programs, data and results; pharmaceutical or biologic candidates and products;
inventions, works of authorship, trade secrets, processes, conceptions,
formulas, patents, patent applications, and licenses; business, product,
marketing, sales, scientific and technical strategies, programs and results,
including costs and prices; suppliers, manufacturers, customers, market data,
personnel, and consultants; and other confidential or proprietary matters
related to the Services. In addition, all Research IP, records and reports
delivered under Section 2.9 shall be deemed Confidential Information of STI.
Except to the extent expressly authorized by this Agreement or by the disclosing
Party in writing, during the Term and for                        thereafter,
each Party shall maintain in strict trust and confidence and shall not disclose
to any third party or use for any purpose other than as provided for in this
Agreement any Confidential Information of the other Party. IgDraSol may use the
Confidential Information of STI only to the extent required to perform the
Services and for no other purpose. Neither Party shall use the Confidential
Information of the other Party for any purpose or in any manner that would
constitute a violation of Applicable Laws.

7.2 Exceptions. The obligations of confidentiality and nonuse set forth in
Section 7.1 shall not apply to any specific portion of information that a Party
can demonstrate by competent written proof: (a) is in the public domain or comes
into the public domain through no fault of the receiving Party; (b) is furnished
to the receiving Party by a third party rightfully in possession of such
information not subject to a duty of confidentiality with respect thereto, as
shown by the receiving Party’s written records contemporaneous with such third
party disclosure; (c) is already known by the receiving Party at the time of
receiving such Confidential Information and as evidenced by the receiving
Party’s prior written records; or (d) is independently developed by the
receiving Party’s employee or agent who had no access to the other Party’s
Confidential Information, as demonstrated by the receiving Party’s independent
written records contemporaneous with such development.

7.3 Authorized Disclosure. Notwithstanding the foregoing in this Section 7, a
Party may disclose certain Confidential Information of the other Party to the
extent such disclosure is required by Applicable Laws, or pursuant to a valid
order of a court or other governmental body having jurisdiction; provided,
however, that the receiving Party provides the disclosing Party

 

5



--------------------------------------------------------------------------------

Execution Version

 

with reasonable prior written notice of such disclosure and reasonable
assistance in obtaining a protective order or confidential treatment preventing
or limiting the disclosure and/or requiring that such Confidential Information
so disclosed be used only for the purposes for which the Applicable Law
required, or for which the order was issued.

7.4 Third Party Confidential Information. Neither Party shall disclose to the
other Party any confidential or proprietary information that belongs to any
third party unless the disclosing Party first obtains the consent of such third
party. The disclosing Party shall not represent to receiving Party as being
unrestricted any designs, plans, models, samples, or other writings or products
that disclosing Party knows are covered by valid patent, copyright, or other
form of intellectual property protection belonging to a third party.

7.5 Return of Confidential Information. Upon termination or expiration of the
Agreement, or upon written request of disclosing Party, receiving Party shall
promptly return or destroy all documents, notes and other tangible materials
representing disclosing Party’s Confidential Information and all copies thereof;
provided, however, that receiving Party may retain a single archival copy of
such Confidential Information for the sole purpose of facilitating compliance
with the surviving provisions of this Agreement.

7.6 Injunctive Relief. The Parties expressly acknowledge and agree that any
breach or threatened breach of this Section 7 by one Party may cause immediate
and irreparable harm to the other Party that may not be adequately compensated
by damages. Each Party therefore agrees that in the event of such breach or
threatened breach by receiving Party, and in addition to any remedies available
at law, disclosing Party shall have the right to seek equitable and injunctive
relief, without bond, in connection with such a breach or threatened breach.

8. REPRESENTATIONS AND WARRANTIES

8.1 Due Authorization. Each Party represents and warrants that (a) it has the
full power and authority to enter into this Agreement, (b) this Agreement has
been duly authorized, (c) this Agreement is binding upon it, and (d) the
execution of and its performance under this Agreement is not inconsistent with
any contractual obligation with a third party.

8.2 No Debarred Person. IgDraSol represents and warrants that it will not
employ, contract with, or retain any person directly or indirectly to perform
the Services under this Agreement if such person is under investigation by the
FDA for debarment or is presently debarred by the FDA pursuant to the Generic
Drug Enforcement Act of 1992, as amended (21 U.S.C. § 301, et seq.). In
addition, IgDraSol represents and warrants that it has not engaged in any
conduct or activity that could lead to any such debarment actions. If during the
Term, IgDraSol or any person employed or retained by it to perform the Services
(a) comes under investigation by the FDA for a debarment action, (b) is
debarred, or (c) engages in any conduct or activity that could lead to
debarment, IgDraSol shall immediately notify STI of same.

8.3 No Infringement. Each Party represents and warrants that to its knowledge,
the performance of the Services will not infringe or misappropriate, and the
Deliverables or any element thereof will not infringe or misappropriate, any
intellectual property right of any third party.

 

6



--------------------------------------------------------------------------------

Execution Version

 

8.4 Warranty Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 8, EACH
PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

8.5 Compliance with Law. Each Party represents and warrants that in its
performance of this Agreement, (a) it will comply with all Applicable Laws,
including the FCPA and other applicable Anti-Corruption Laws; and (b) it shall
take no action that would cause the other Party to be in violation of the FCPA
or other applicable Anti-Corruption Laws.

9. INDEMNIFICATION; LIMITATION OF LIABILITY

9.1 By IgDraSol. IgDraSol shall indemnify, defend and hold harmless STI and its
affiliates and their respective directors, officers, employees, and agents (the
“STI Indemnitees”) from and against any and all costs, expenses, liabilities,
damages, losses and harm (including reasonable legal expenses and attorneys’
fees) arising out of or resulting from any third party suits, claims, actions,
or demands (collectively, “Claims”), to the extent resulting from or caused by:
(a) the negligence, recklessness or willful misconduct of any IgDraSol
Indemnitee; or (b) IgDraSol’s breach of its obligations, warranties, or
representations under this Agreement, except in each case to the extent that a
Claim arises out of or results from the negligence, recklessness or willful
misconduct of any STI Indemnitee or STI’s breach of its obligations, warranties,
or representations under this Agreement.

9.2 By STI. STI shall indemnify, defend and hold harmless IgDraSol and its
directors, officers, employees, and agents (the “IgDraSol Indemnitees”) from and
against any and all Claims to the extent resulting from or caused by: (a) the
negligence, recklessness or willful misconduct of any STI Indemnitee; (b) STI’s
breach of its obligations, warranties or representations under this Agreement;
or (c) STI’s use of the Deliverables, except in each case to the extent that a
Claim arises out of or results from the negligence, recklessness or willful
misconduct of any IgDraSol Indemnitee or IgDraSol’s breach of its obligations,
warranties, or representations under this Agreement.

9.3 Indemnification Conditions and Procedures. Each Party’s agreement to
indemnify, defend and hold harmless the other Party is conditioned on the
indemnified Party: (a) providing written notice to the indemnifying Party of any
claim or demand for which is it seeking indemnification hereunder promptly after
the indemnified Party has knowledge of such claim; (b) permitting the
indemnifying party to assume full responsibility to investigate, prepare for and
defend against any such claim or demand, except that the indemnified Party may
cooperate in the defense at its expense using its own counsel; (c) assisting the
indemnifying Party, at the indemnifying Party’s reasonable expense, in the
investigation of, preparing for and defense of any such claim or demand; and
(d) not compromising or settling such claim or demand without the indemnifying
Party’s prior written consent.

9.4 Limitation of Liability. EXCEPT FOR DAMAGES AVAILABLE FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 AND THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS UNDER SECTION 9, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES.

 

7



--------------------------------------------------------------------------------

Execution Version

 

10. TERM AND TERMINATION

10.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated in accordance with this
Section 10, shall continue for                          after the Effective
Date.

10.2 Termination for Breach. Either Party may terminate this Agreement
immediately upon written notice to the other Party if the other Party breaches
this Agreement and does not fully cure the breach to the non-breaching Party’s
satisfaction within                         after such Party gives notice of the
breach to the other Party.

10.3 Effects of Termination

10.3.1 Survival. Sections 1, 2.8, 3, 6, 7, 9 (solely to the extent the Claims
can be attributed to action or omission during the Term), 10 and 11 shall
survive any termination or expiration of this Agreement. Termination or
expiration of this Agreement shall not affect either Party’s liability for any
breach of this Agreement it may have committed before such expiration or
termination.

10.3.2 Retention by IgDraSol of Certain STI Property. Upon termination of this
Agreement pursuant to Section 10.2, as directed by STI IgDraSol shall (a) return
or destroy any materials, if any, (b) return to STI the Confidential
Information, as set forth in Sections 2.8 and 7.5, and (c) deliver to STI, or
destroy at STI’s request, the Deliverables (in whatever stage of development or
completion); provided that IgDraSol shall have the right to any and all right,
title and interest to the STI Property developed pursuant to this Agreement that
is not necessary or useful with respect to the Products. STI shall provide
reasonable cooperation in transferring the relevant STI Property to which
IgDraSol has title pursuant to this Section 10.3.2.

11. GENERAL PROVISIONS

11.1 Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to any
conflict of laws principles that would require the application of the laws of
any other jurisdiction. The United Nations Convention on Contracts for the
International Sale of Goods does not apply to this Agreement.

11.2 Severability. If any provision of this Agreement is, for any reason, held
to be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

11.3 No Assignment. This Agreement and IgDraSol’s rights and obligations under
this Agreement may not be assigned, delegated, or otherwise transferred, in
whole or in part, by operation of law or otherwise, by IgDraSol without STI’s
express prior written consent. STI may assign this Agreement or any of its
rights under this Agreement to any third party without

 

8



--------------------------------------------------------------------------------

Execution Version

 

IgDraSol’s consent to any party that acquires all right, title and interest to
the Products. In the case of any permitted assignment or transfer of or under
this Agreement, this Agreement shall be binding upon, and inure to the benefit
of, the successors, executors, heirs, representatives, administrators and
assigns of the Parties hereto. Any attempted assignment, delegation, or transfer
in violation of the foregoing shall be null and void.

11.4 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) if delivered by hand, when
delivered; (b) if sent via facsimile with confirmation of receipt, when
transmitted and receipt is confirmed; (c) if sent by registered, certified or
first class mail, the third business day after being sent; and (d) if sent by
overnight delivery via a national courier service, one business day after being
sent, in each case to the address or facsimile telephone number set forth
beneath the name of such party below (or to such other address or facsimile
telephone number as such party shall have specified in a written notice given to
the other parties hereto):

If to IgDraSol:

IgDraSol, Inc.

11100 Warner Avenue, Suite 266, Fountain Valley, CA 92708

Attn: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Snell & Wilmer LLP

600 Anton Blvd., Suite 1400

Costa Mesa, CA 92626

Attention: William Pedranti

If to STI:

Sorrento Therapeutics, Inc.

6042 Cornerstone Ct. W.

San Diego, CA 92121

Attn: Chief Executive Officer

with a copy (which shall not constitute notice) to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA 94304

Attention: Glen Y. Sato

11.5 Remedies. The rights and remedies provided to each Party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such Party at law or in equity.

11.6 Construction. Section headings are included in this Agreement merely for
convenience of reference; they are not to be considered part of this Agreement
or used in the interpretation of this Agreement. No rule of strict construction
will be applied in the interpretation or construction of this Agreement.

 

9



--------------------------------------------------------------------------------

Execution Version

 

11.7 Amendment. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of all of the parties hereto.

11.8 Waiver.

(a) No failure on the part of any person or entity to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any person
or entity in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.

(b) No person or entity shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
person or entity; and any such waiver shall not be applicable or have any effect
except in the specific instance in which it is given.

11.9 Entire Agreement. This Agreement, including the Exhibit hereunder, is the
final, complete, and exclusive agreement of the Parties with respect to the
subject matter hereof and supersedes and merges all prior or contemporaneous
communications and understandings between the Parties.

11.10 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute
together the same instrument. Each Party may execute this Agreement by facsimile
transmission or in Adobe™ Portable Document Format (PDF) sent by electronic
mail. In addition, facsimile or PDF signatures of authorized signatories of
either Party will be deemed to be original signatures and will be valid and
binding, and delivery of a facsimile or PDF signature by either Party will
constitute due execution and delivery of this Agreement.

<Signature Page to Follow>

 

10



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the Parties have executed this Services Agreement as of the
Effective Date.

 

SORRENTO THERAPEUTICS, INC.     IGDRASOL, INC. By:  

/s/ Henry Ji

    By:  

/s/ Vuong Trieu

Name:  

Henry Ji

    Name:  

Vuong Trieu

Title:  

President and CEO

    Title:  

CEO

Signature Page to Development Services Agreement

 



--------------------------------------------------------------------------------

Execution Version

 

EXHIBIT A

DEVELOPMENT PLAN

STI Contact: Gunnar Kaufmann

Services Manager: Chulho Park

The total Fees for the Services shall be one million dollars. This shall include
payments for full time employees as well as all out-of-pocket expenses.

The goal of this agreement is to provide a development path for STI’s lead
antibody product candidates and to recommend up to two candidates for
progression into IND enabling studies.                                          
                                         
                                             
                                        

 

  1) Project evaluation/review/prioritization/guidance/troubleshooting.

 

  2) Define development path for each program.

 

  3)                                                                       
                                              

 

  4)

                                                                        
                                         
                                                                              

 

  5)                                                                       
                      

 

  6)

                                                                        
                                         
                                                                  

 

  7)                                                                       

 

     Mar 1-31      Apr 1-20  

R&D Expenses

   $                    $                

S,G&A expenses

        

 

 

    

 

 

 

Total Expenses

   $                    $                   

 

 

    

 

 

 

 

A-1